


Exhibit 10.2




Letter of Intent

between

Clinartis, LLC, and Regen BioPharma, Inc.

 

May 30, 2012




The purpose of this Letter of Intent ("LOI'') is to set forth certain nonbinding
understandings between Clinartis, LLC, a Florida Limited Liability Company
("Clinartis") and Regen BioPharma, Inc., a Nevada Corporation ("Regen
BioPharma").




WHEREAS, Clinartis is a Contract Research Organization providing research and
development services to biopharmaceutical companies for development of novel
therapeutics and medical devices;




WHEREAS, Regen BioPharma is a company focused on creating value by developing
proprietary, life science technologies and demonstrating their clinical utility;
and




WHEREAS, Clinartis and Regen BioPharma have entered into negotiations with
respect to establishing mutually beneficial collaborative relationship for
development of novel regenerative medicine therapies and are interested in
exploring opportunities for collaborative development of novel biomedical
technologies;




Now, therefore, this LOI witnesseth as follows:




The objective of this LOI is to express the intent of Clinartis and Regen
BioPharma to establish a strategic mutually beneficial relationship for the
purpose of identifying, assessing, and securing intellectual property for
regenerative medicine applications, executing product development including the
conduct of clinical trials in associated therapeutic applications, and the
preparation and execution of regulatory strategies leading to product
commercialization.




Parties agree that in the course of identifying, assessing, and securing
intellectual property for regenerative medicine applications, executing product
development including the conduct of clinical trials in associated therapeutic
applications and the preparation and execution of regulatory strategies
Clinartis will provide services to Regen Pharma, which will include, but not
limited to, the following:




Assessment of the probability of clinical and regulatory success, and commercial
potential of intellectual property;




Due diligence on published data and data supporting patent claims;

Development of the regulatory strategy for novel therapies;

Design and development of clinical program for novel therapies;

Support for solicitation of FDA and other regulatory agencies feedback on the
regulatory

strategy and clinical development of novel therapies;

Preparation and submission of INDs, BLAs, NDAs to FDA and similar regulatory

submissions in foreign jurisdictions;

Feasibility assessment for conducting clinical trial for novel therapies;

Setup, management and monitoring of clinical trials on a global basis;

Analysis of clinical data, preparation of study reports.




Parties commit to enter in Master Services Agreement which shall outline the
general terms for providing services by Clinartis. The Master Service Agreement
will be supplemented by periodic inclusion of a Statement of Work for particular
sets of services that Regen BioPharma may request Clinartis to perform. The
Statement of Work will outline the services to be provided, the projected time
lines, and the details of reimbursement for services.




Parties agree that compensation for services provided by Clinartis shall be
reimbursed by Regen BioPharma in the form of cash (or equivalent), equity in
corresponding companies, royalties from proceeds of commercialization of
technologies and/or products, or combination thereof. Parties agree that the
portion of the compensation provided in a form of equity and/or royalties may be
up to 50 percent of the amount of services fees as per Standard Professional
Service Fee Schedule (see Appendix A). Clinartis agrees to provide 20 percent
discount from its standard professional services fees for portion of the
services to be compensated in cash (or equivalent).




Notwithstanding the above the parties may agree, at their discretion, to apply a
flat hourly rate for Clinartis professional services or a fix price
reimbursement scheme, or combination thereof. The details of compensation will
be stipulated in a Statement of Work for particular sets of services that Regen
BioPharma may request Clinartis to perform.




This LOI shall be made in two original counterparts both of each are to be
treated as valid and effective.




Clinartis, LLC

Regen BioPharma, Inc.

 

 

/s/Carol Houts

/s/ J. Christopher Mizer

Name: Carol A. Houts

Name: J. Christopher Mizer

 

 

Title: President

Title: President





 








--------------------------------------------------------------------------------







Appendix A

Clinartis LLC




Standard Professional Service Fee Schedule

Effective 1/09/2012




Staff Level

Hourly

Us

Rates

Eastern Europe

Senior Director

$280

$200

Director

$240

$160

Manager

$180

$100

Lead

$140

$80

Associate

$100

$60

Assistant

$70

$40






















































